[a1049incentivepool001.jpg]
CONFIDENTIAL & PROPRIETARY EXECUTION VERSION 032751.0031 EAST 103465630 v3
SECOND AMENDED AND RESTATED EXEMPTED LIMITED PARTNERSHIP AGREEMENT OF AGM
INCENTIVE POOL, L.P. This SECOND AMENDED AND RESTATED EXEMPTED LIMITED
PARTNERSHIP AGREEMENT (this “Agreement”) of AGM Incentive Pool, L.P., a Cayman
Islands exempted limited partnership (the “Partnership”), is entered into by the
parties whose names are recorded from time to time as limited partners of the
Partnership in the Register of Partners (as defined herein) (the “Limited
Partners”), Apollo Principal Holdings IV GP, Ltd., a Cayman Islands exempted
company (the “General Partner” and together with the Limited Partners, the
“Partners”), on June 29, 2012. WHEREAS, the Partnership was formed upon (a) the
entry into of the initial exempted limited partnership agreement of the
Partnership on June 16, 2011 (the “Original Agreement”) by and among the General
Partner and Walkers Nominees Limited, a Cayman Islands exempted company, (the
“Initial Limited Partner”), and (b) registered as an exempted limited
partnership pursuant to the Exempted Limited Partnership Law (as amended) of the
Cayman Islands (the “Act”) by the filing of a statement in accordance with
section 9 of the Act by the General Partner as evidenced by the certificate of
registration dated June 16, 2011; and WHEREAS, on August 2, 2012, the Original
Agreement was amended and restated in its entirety by and among the General
Partner, the Limited Partners and the Initial Limited Partner to (a) effect the
withdrawal of the Initial Limited Partner, (b) reflect the admission of the
Limited Partners to the Partnership as limited partners, and (c) make the
additional changes set forth therein (the “Amended and Restated Agreement”).
WHEREAS, the parties hereto desire to amend and restate the Amended and Restated
Agreement to make the additional changes set forth in this Agreement. NOW,
THEREFORE, the parties hereby agree as follows: 1. Name. (a) The name of the
exempted limited partnership continued hereby is AGM Incentive Pool, L.P. The
General Partner is authorized to make any variations in the Partnership’s name
and may otherwise conduct the business of the Partnership under any other name,
subject to compliance with the Act and all other applicable laws, as the General
Partner may deem it necessary or advisable; provided that such name shall
contain the words “Limited Partnership”, the letters “L.P.” or the designation
“LP” or the equivalent translation thereof. (b) The Partners acknowledge that
the rights and duties of the General Partner shall be as provided by the Act
and, save as permitted by applicable law, as provided in this Agreement.



--------------------------------------------------------------------------------



 
[a1049incentivepool002.jpg]
032751.0031 EAST 103465630 v3 2 2. Purpose. The object and purpose of, and the
nature of the business to be conducted and promoted by the Partnership is,
engaging in any lawful act or activity for which exempted limited partnerships
may be formed under the Act and engaging in any and all activities necessary or
incidental to the foregoing. The Partnership is intended to act as a limited
partner of APH Holdings, L.P., APH Holdings (FC), L.P. and APH Holdings (DC),
L.P. (together with any additional limited partnerships in which the Partnership
may hold a limited partner interest, the “Holdings Partnerships”) and receive
distributions from the Holdings Partnerships representing the Minimum Profit
Share, the Discretionary Profit Share and the Fixed Profits Share (each, as
defined herein). 3. Registered Office. The address of the registered office of
the Partnership in the Cayman Islands is c/o Walkers Corporate Services Limited,
Walker House, 87 Mary Street, George Town, Grand Cayman KY1-9005, Cayman
Islands. 4. Principal Office. The principal office of the Partnership shall be
One Manhattanville Road, Suite 201, Purchase, New York 10577, United States of
America, or at such other place as the General Partner may determine from time
to time. The General Partner may establish additional offices as it deems
necessary. 5. Partners. (a) The names of the Partners are as set forth in the
register of partnership interests maintained by the General Partner (the
“Register of Partners”). Each person listed under the title “Limited Partner” in
the Register of Partners hereby continues as a limited partner of the
Partnership upon its execution of a counterpart signature page to this Agreement
on the date hereof or subsequently pursuant to a form of deed of adherence to
this Agreement pursuant to which such person agrees to be admitted as a Limited
Partner of the Partnership and to adhere to and be bound by the terms of this
Agreement as a limited partner of the Partnership. (b) Each Limited Partner
shall have a limited partner interest in the Partnership as set forth on the
Register of Partners (the “Limited Partner Interests”) in accordance with the
Act. The General Partner shall adjust the Register of Partners from time to time
as necessary to reflect the admission of any limited partner or any transfers of
a Limited Partner Interest, any contributions made by or distributions paid to
any Limited Partner or any other event which may result in a change in the
Limited Partner Interest of a Limited Partner. To the maximum extent permitted
by the Act and other applicable law, the rights of a Limited Partner with
respect to the Partnership and under this Agreement shall be limited to an
entitlement to allocations and distributions as provided in Sections 9 and 10
only and, without limiting the foregoing, no Limited Partner shall have any
right or authority to (i) take part in the management or control of the
Partnership’s business, (ii) act for the Partnership, or (iii) vote on any
matter with respect to the Partnership. (c) The General Partner hereby
designates two classes of Limited Partner Interests in the Partnership. Class 1
Interests represent an entitlement to allocations and distributions by the
Partnership with respect to the Minimum Profits Share and the Discretionary
Profits Share only, and Class 2 Interests represent an entitlement to
allocations and distributions



--------------------------------------------------------------------------------



 
[a1049incentivepool003.jpg]
032751.0031 EAST 103465630 v3 3 by the Partnership with respect to the Fixed
Profits Share only. A Limited Partner may hold both a Class 1 Interest and a
Class 2 Interest. (d) The General Partner hereby continues as the general
partner of the Partnership upon its execution of a counterpart signature page to
this Agreement and confirms its agreement to be bound by the terms of this
Agreement. 6. Management of the Partnership. (a) Subject to the delegation of
rights and powers provided for herein, the management of the Partnership shall
be vested exclusively in the General Partner. To the extent permitted by law,
the General Partner shall have the sole right to manage and conduct the affairs
of the business of the Partnership and shall have all powers and rights
necessary, appropriate or advisable to carry out the purposes and business of
the Partnership. The General Partner, on behalf of the Partnership, is
authorized to execute and deliver, and perform the Partnership’s obligations
under, any and all agreements, deeds, instruments, receipts, certificates and
other documents, and to take all such other action as it may consider necessary
or advisable in connection with the purposes of the Partnership without any
further act, vote or approval of any person, including any Limited Partner,
notwithstanding any other provision of this Agreement. (b) The General Partner
shall have sole discretion regarding the appointment, quantity, titles, duties,
power and removal of all officers of the Partnership, if any. (c) All contracts,
agreements, endorsements, assignments, transfers, or other instruments shall be
signed by the General Partner or an authorized agent on behalf of the
Partnership. (d) All matters concerning the determination, valuation,
distribution to and allocation among the Partners with respect to any profit or
loss of the Partnership and any associated items of income, gain, deduction,
loss and credit, pursuant to any provision of this Agreement, including any
accounting procedures applicable thereto, shall be determined by the General
Partner in its discretion, and such determinations and allocations shall be
final and binding on all the Partners. (e) The General Partner shall execute and
file any amendments to all certificates and other instruments, including any
amendments to this Agreement in accordance with the terms of this Agreement and
a filing of a statement of changes in registered particulars of the Partnership
pursuant to section 10 of the Act, which the General Partner deems appropriate
to form, qualify or continue the Partnership as an exempted limited partnership
(or a partnership in which the Limited Partners have limited liability) in the
Cayman Islands and all other jurisdictions in which the Partnership conducts or
plans to conduct its affairs. 7. Capital Contributions. No Partner shall be
required to make capital contributions to the Partnership, save as agreed from
time to time between such Partner and the General Partner. 8. Capital Accounts.
The General Partner shall maintain for each Limited Partner a capital account in
accordance with this Section 8 and in accordance with the rules of United



--------------------------------------------------------------------------------



 
[a1049incentivepool004.jpg]
032751.0031 EAST 103465630 v3 4 States Treasury Regulation Section
1.704-1(b)(2)(iv) promulgated under the United States Internal Revenue Code of
1986, as amended (the “Code”), and the Treasury Regulations promulgated
thereunder. Each Limited Partner’s capital account shall have an initial balance
equal to the amount of cash and the Carrying Value (as defined herein) of
property constituting the Limited Partner’s initial contribution to the capital
of the Partnership, if any. Each Limited Partner’s capital account shall be
increased by the sum of (a) the amount of cash and the Carrying Value of
property constituting additional contributions by the Limited Partner to the
capital of the Partnership, if any, and (b) any Profits (as defined herein)
allocated to the Limited Partner’s capital account pursuant to Section 9(b).
Each Limited Partner’s capital account shall be reduced by the sum of (i) the
amount of cash and the Carrying Value of any property distributed by the
Partnership to such Limited Partner, and (ii) any Losses (as defined herein)
allocated to such Limited Partner’s capital account pursuant to Section 9(b). 9.
Allocation of Profits and Losses. (a) Distribution Sources. Each of the Holdings
Partnerships is expected to derive cash or other revenues from its equity
interests in entities that received such revenues as a distribution of “carried
interest” or incentive allocations from a private investment fund or similar
account (as adjusted for certain tax-related items, “Carried Interest Revenue”).
The Holdings Partnerships may also derive other revenues. Each year, each of the
Holdings Partnerships is generally required to distribute to the Partnership an
amount equal to one percent of its Carried Interest Revenue for the year (the
“Minimum Profit Share”). In addition, the general partner of each Holdings
Partnership has the authority (but not the obligation) to (i) designate an
additional fixed amount that it will be required to distribute to the
Partnership (a “Fixed Profit Share”) and (ii) make additional discretionary
distributions to the Partnership (a “Discretionary Profit Share”). (b) Book
Allocations of Profits and Losses. The Partnership’s Profits and Losses (and, to
the extent necessary, individual items of income, gain, loss, deduction or
credit) for any Fiscal Year (as defined herein) shall be allocated among the
Limited Partners: (i) in respect of the Minimum Profit Share, as determined by
the General Partner such that (A) each Limited Partner receives at least the
lesser of (1) its Minimum Per Capita Share or (2) its Minimum Percentage Share
and (B) 100% of the Minimum Profit Share has been allocated among the Limited
Partners; (ii) in respect of the Fixed Profit Share, in accordance with their
respective interests therein as set forth in the Limited Partner’s Side Letter
(as defined herein) relating to the Fixed Profit Share; and (iii) in respect of
any Discretionary Profit Share, in accordance with the determination of the
General Partner; (c) provided, that any Profits or Losses attributable to a
Book-Tax Difference in the Partnership’s assets shall be specially allocated to
the Limited Partners that have been allocated a share of such Book-Tax
Difference pursuant to the definition of Book-Tax Difference, any such special
allocation to be in the proportion that such Limited Partner’s



--------------------------------------------------------------------------------



 
[a1049incentivepool005.jpg]
032751.0031 EAST 103465630 v3 5 allocated share of the Book-Tax Difference bears
to the total Book-Tax Difference of the asset giving rise to the Profits or
Losses; and provided further, that to the extent any Losses are attributable to
assets in respect of which prior allocations of Profits were made, such Losses
shall be specially allocated in the same manner as the prior allocations of
Profits. (d) Tax Allocations. Except as otherwise required under Section 704(c)
of the Code, the Partnership’s income, gains, losses, credits and deductions
shall be allocated among the Limited Partners, for United States federal, state
and local income tax purposes, to the extent permitted under the Code and the
Treasury Regulations, in the same manner that each such item is allocated to the
Limited Partners’ capital accounts for book purposes. (e) Definitions. The
following terms, when used in this Agreement, have the respective meanings set
forth below. (i) “Book-Tax Difference” shall mean the difference between the
Carrying Value of a Partnership asset and its adjusted tax basis for United
States federal income tax purposes, as determined at the time of any of the
events described in the definition of Carrying Value, which for purposes of this
Agreement shall include any accrued income in respect of securities contributed
to or held (directly or indirectly) by the Partnership as of the date of any
such event. The General Partner shall maintain an account in the name of each
Limited Partner that reflects such Limited Partner’s share of any Book-Tax
Difference. (ii) “Carrying Value” shall mean, with respect to any Partnership
asset, the asset’s adjusted basis for United States federal income tax purposes,
except that the Carrying Values of all Partnership assets shall be adjusted to
equal their respective fair market values (as determined by the General
Partner), in accordance with the rules set forth in Treasury Regulations Section
1.704-1(b)(2)(iv)(f), except as otherwise provided herein, immediately prior to
(a) the date of the acquisition of any additional interests in the Partnership
by any new or existing Partner in exchange for more than a de minimis capital
contribution; (b) the date of the distribution of more than a de minimis amount
of any Partnership asset to a Partner including cash as consideration for an
interest in the Partnership, (c) the date of the grant of more than a de minimis
profits interest in the Partnership to as consideration for the provision of
services to or for the benefit of the Partnership by an existing Partner, or by
a new Partner acting in his capacity as a Partner or in anticipation of becoming
a Partner, or (d) the liquidation of the Partnership within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g); provided, that adjustment
pursuant to clauses (a), (b) and (c) above shall be made only if the General
Partner reasonably determines that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Partners. The Carrying Value
of any Partnership asset distributed to any Partner shall be adjusted
immediately prior to such distribution to equal its fair market value (as
determined by the General Partner). The Carrying Value of any asset contributed
by a Partner to the Partnership shall be the fair market value (as determined by
the General Partner) of the asset at the date of its contribution. (iii)
“Minimum Per Capita Share” means x/y, where x = in the case of AGM Marketing
Pool, L.P., the number of limited partners thereof at that time and, in the case
of each other Limited



--------------------------------------------------------------------------------



 
[a1049incentivepool006.jpg]
032751.0031 EAST 103465630 v3 6 Partner, 1, and y = the number of limited
partners of AGM Marketing Pool, L.P. at that time plus the number of Limited
Partners other than AGM Marketing Pool, L.P. (iv) “Minimum Percentage Share”
means, in the case of AGM Marketing Pool, L.P., 1.0% multiplied by the number of
limited partners of AGM Marketing Pool, L.P. at such time and, in the case of
each other Limited Partner means 1.0%. (v) “Profits” and “Losses” shall mean,
for each Fiscal Year or other period, the taxable income or loss of the
Partnership, or particular items thereof, determined in accordance with the
accounting method used by the Partnership for United States federal income tax
purposes with the following adjustments: (A) any income of the Partnership that
is exempt from United States federal income taxation and not otherwise taken
into account in computing Profits and Losses shall be added to such taxable
income or loss; (B) if the Carrying Value of any Partnership asset differs from
its adjusted tax basis for United States federal income tax purposes, any gain
or loss resulting from a disposition of such Partnership asset shall be
calculated with reference to such Carrying Value; (C) if the Carrying Value of
any Partnership asset differs from its adjusted tax basis for United States
federal income tax purposes the amount of depreciation, amortization or cost
recovery deductions with respect to such Partnership asset shall for purposes of
determining Profits and Losses be an amount which bears the same ratio to such
Carrying Value as the United States federal income tax depreciation,
amortization or other cost recovery deductions bears to such adjusted tax basis
(provided that if the United States federal income tax depreciation,
amortization or other cost recovery deduction is zero, the General Partner may
use any reasonable method for purposes of determining depreciation, amortization
or other cost recovery deductions in calculating Profits and Losses); (D) upon
an adjustment to the Carrying Value of any Partnership asset (other than an
adjustment in respect of depreciation, amortization or other cost recovery
deductions) pursuant to the definition of Carrying Value, the amount of the
adjustment shall be included as gain (if the adjustment increases the Carrying
Value of the asset) or loss (if the adjustment decreases the Carrying Value of
the asset) in computing such taxable income or loss; and (E) any expenditures of
the Partnership that are described in Section 705(a)(2)(B) of the Code or are
treated as described in Section 705(a)(2)(B) of the Code pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Profits and Losses shall be treated as deductible items. 10.
Distributions.



--------------------------------------------------------------------------------



 
[a1049incentivepool007.jpg]
032751.0031 EAST 103465630 v3 7 (a) The Limited Partners shall not have the
right to distributions except for distributions in accordance with this Section
10 or, upon dissolution of the Partnership, in accordance with Section 16. The
entitlement to any such return at such time shall be pro rata in accordance with
their respective applicable capital account balances. Except as required by the
Act or other applicable law, no Partner shall be liable for the return of any
such amounts. Notwithstanding any provision in this Agreement to the contrary,
the Partnership shall not make a distribution to a Partner if such distribution
would violate the Act or other applicable law. (b) The General Partner shall
cause the Partnership to distribute any cash or property received by the
Partnership. All cash or property attributable to: (i) the Minimum Profit Share
shall be distributed to the holders of Class 1 Interests in accordance with the
determination by the General Partner made pursuant to the requirements of
Section 9(b)(i) hereof; (ii) the Fixed Profit Shares shall be distributed to the
holders of Class 2 Interests, in such proportions as are consistent with the
applicable Side Letters delivered by the General Partner to the Limited
Partners; and (iii) the Discretionary Profit Share shall be distributed to the
holders of the Class 1 Interests in accordance with the determination by the
General Partner; provided, that any amount determined by the General Partner to
be attributable to a Book-Tax Difference in the Partnership’s assets shall be
distributed to the Limited Partners in a manner determined by the General
Partner to be consistent with the allocation of the related Book-Tax Difference
in accordance with Section 9(c). (c) If the Partnership incurs a withholding tax
or other tax obligation with respect to a share of Partnership income allocable
to any Limited Partner, then the General Partner, without limitation of any
other rights of the Partnership, may cause the amount of such obligation to be
debited against the capital account of such Limited Partner when the Partnership
pays such obligation, and any amounts then or thereafter distributable to such
Limited Partner shall be reduced by the amount of such taxes. If the amount of
such taxes is greater than any such then distributable amounts, then such
Limited Partner and any successor to such Limited Partner’s Limited Partner
Interest shall indemnify and hold harmless the Partnership and the General
Partner against, and shall pay to the Partnership as a contribution to the
capital of the Partnership, upon demand of the General Partner, the amount of
such excess. (d) The General Partner may deduct from any distribution due to any
Partner any amounts owed by such Limited Partner to the General Partner or its
Affiliates, whether under this Agreement or otherwise. For purposes of this
Agreement, “Affiliate” means with respect to any person any other person
directly or indirectly controlling, controlled by or under common control with
such person. 11. Fiscal Year; Tax Matters. (a) The fiscal year of the
Partnership shall begin on January 1 and end on December 31 of each year, except
for the short taxable years, if any, in the years of the



--------------------------------------------------------------------------------



 
[a1049incentivepool008.jpg]
032751.0031 EAST 103465630 v3 8 Partnership’s formation and termination, and as
otherwise required by the Code (the “Fiscal Year”). (b) Proper and complete
records and books of account of the business of the Partnership shall be
maintained at the Partnership’s principal place of business. Each of the
Partners acknowledges and agrees that the Partnership is a foreign entity with
multiple Partners and is intended to be classified and treated as a partnership
for United States federal, state and local income tax purposes. The
Partnership’s books of account shall be maintained on a basis consistent with
such treatment and on the same basis utilized in preparing the Partnership’s
United States federal income tax return. Each Limited Partner and its duly
authorized representatives may, for any reason reasonably related to its
interest as a limited partner of the Partnership, examine the Partnership’s
books of account and make copies and extracts therefrom at its own expense. The
General Partner or, if there is no general partner, the liquidating trustee of
the Partnership, shall maintain the records of the Partnership for three years
following termination of the Partnership. (c) The Partners hereby agree to take
any measures necessary (or, if applicable, refrain from any action) to ensure
that the Partnership is treated as a partnership for United States federal,
state and local income tax purposes. (d) As soon as reasonably practicable after
the end of each Fiscal Year, the Partnership shall prepare and send to each
Partner a statement of the amount of such Partner’s share in the Partnership’s
taxable income or loss for each year and information relating to the nature
thereof, in sufficient detail to enable it to prepare its United States federal,
state and other tax returns including, but not limited to, Internal Revenue
Service Schedule “K-1,” or any successor thereto. (e) The General Partner shall
make such elections under the Code and other relevant tax laws as to the
treatment of items of the Partnership’s income, gain, loss, deduction and
credit, as well as to all other relevant matters, as it deems necessary or
appropriate. (f) The General Partner is designated, and is specifically
authorized to act as a “tax matters partner” under the Code and in any similar
capacity under any law. 12. Assignments and Transfers of Interests. (a) The
General Partner may transfer all or any portion of its general partner interest
in the Partnership and any and all rights and/or obligations associated
therewith to any person at any time. The transferee of a general partner
interest in the Partnership shall be admitted to the Partnership as a general
partner of the Partnership upon its execution of a form of deed of adherence to
this Agreement, pursuant to which it agrees to adhere to and be bound by the
terms of this Agreement as a general partner of the Partnership and upon the
filing of a statement by the General Partner in accordance with the terms of
Section 10 of the Act. If the General Partner transfers all of its general
partner interest, such admission shall be effective for the purposes of this
Agreement immediately prior to such transfer and immediately following such
transfer, the transferor general partner shall file a statement in accordance
with the terms of Section 10 of the Act whereupon it shall cease to be a general
partner of the Partnership.



--------------------------------------------------------------------------------



 
[a1049incentivepool009.jpg]
032751.0031 EAST 103465630 v3 9 (b) A Limited Partner may not Transfer all or
any portion of its Limited Partner Interest or any and all rights and/or
obligations associated therewith to any person without the consent of the
General Partner, which consent may be withheld in the General Partner’s
discretion. The transferee of a Limited Partner Interest shall be admitted to
the Partnership as a substitute limited partner of the Partnership only (i) with
the consent of the General Partner, which consent may be withheld in the General
Partner’s discretion, and (ii) upon its execution of a form of deed of adherence
to this Agreement pursuant to which it agrees to adhere to and be bound by the
terms of this Agreement as a limited partner of the Partnership. If the
transferring Limited Partner is the sole limited partner and transfers all of
its Limited Partner Interest, such admission shall for the purposes of this
Agreement be effective immediately prior to such transfer, and immediately
following such admission, the transferor Limited Partner shall cease to be a
limited partner of the Partnership. For purposes of this Agreement, “Transfer”
means any direct or indirect sale, exchange, transfer, assignment, pledge or
other disposition by a Limited Partner of any or all of such Limited Partner’s
Limited Partner Interest (whether respecting, for example, economic rights only
or all the rights associated with the Limited Partner Interest) to another
person, whether voluntary or involuntary. 13. Admission and Withdrawal of
Limited Partners. (a) One or more additional limited partner(s) may be admitted
to the Partnership with the written consent of the General Partner and upon
execution of a form of deed of adherence to this Agreement pursuant to which it
agrees to adhere to and be bound by the terms of this Agreement as a limited
partner of the Partnership. (b) Subject to any vesting terms in a Side Letter
(as defined herein) in favor of such Limited Partner, a Limited Partner shall
cease to be a Partner and be deemed to have withdrawn its Limited Partner
Interest either: (i) automatically upon any date (and with immediate effect from
such date) on which such Limited Partner (or, in the case of a Limited Partner
that was admitted to the Partnership by virtue of its relationship with an
employee of Apollo Global Management, LLC or one of its Affiliates, such
employee) ceases to be employed (for any reason, including, but not limited to,
death, disability, resignation or a termination for cause or other than for
cause) by Apollo Global Management, LLC or one of its Affiliates (unless
otherwise determined by the General Partner); or (ii) upon a date specified in a
notice delivered by the General Partner to such Limited Partner requiring that
such Limited Partner withdraw from the Partnership. (c) Payment of a withdrawing
Limited Partner’s withdrawal proceeds (being an amount equal to the balance of
such Limited Partner’s capital account as of the effective date of withdrawal)
will generally be made at the same time as such amounts would have been
distributed to such Limited Partner under Section 10(b) had such Limited Partner
not been withdrawn from the Partnership. Amounts withdrawn by a Partner will not
be adjusted as a result of audit adjustments made after the final payment date
relating to the applicable withdrawal and will not earn interest for the period
from the applicable withdrawal date through the settlement date. The General
Partner may deduct from any withdrawal proceeds due to any



--------------------------------------------------------------------------------



 
[a1049incentivepool010.jpg]
032751.0031 EAST 103465630 v3 10 Partner an amount representing the actual or
estimated expenses of the Partnership associated with processing the withdrawal
and any other amounts owed by the withdrawing Partner to the General Partner or
its Affiliates whether under this Agreement or otherwise. 14. Admission and
Withdrawal of General Partners. One or more additional general partner(s) may be
admitted to the Partnership with the written consent of the General Partner and
upon execution of a form of deed of adherence to this Agreement pursuant to
which such person agrees to adhere to and be bound by the terms of this
Agreement as a general partner of the Partnership and upon the filing of a
statement by the General Partner in accordance with the terms of section 10 of
the Act. A General Partner may withdraw from the Partnership with the written
consent of all other general partners, if any, and provided that, upon
withdrawal, there remains at least one general partner of the Partnership and
such general partner continues the Partnership. 15. Liability of Limited
Partners. The Limited Partners, in their capacity as limited partners of the
Partnership, shall have no liability for the obligations or liabilities of the
Partnership except as provided herein and to the extent provided in the Act and
applicable law. Nothing expressed in or implied by this Agreement shall be
construed to confer upon or to give any person, except the Partners, any rights
or remedies under or by reason of this Agreement. 16. Termination. (a) The
Partnership shall be required to wind up upon the occurrence of any of the
following events (each a “Dissolution Trigger Event”) only and sections 15(2),
15(5), 15(6) and 15(7) of the Act shall not apply to the Partnership save as
otherwise expressly provided for herein: (i) at the discretion of the General
Partner, upon the service of a notice of winding up by the General Partner on
the Limited Partners; or (ii) upon the withdrawal by or resignation of the
General Partner as the last remaining general partner of the Partnership; or
(iii) following the occurrence of any event as described in paragraphs (a), (b)
or (c) of section 15(5) of the Act in relation to the General Partner, unless
all remaining partners agree in writing to continue the business of the
Partnership and to appoint a replacement qualifying general partner within 90
days of notice of such event having been given by the General Partner (or its
legal representative) to all other partners; or (iv) upon the occurrence of any
event leaving the General Partner as the sole partner of the Partnership,
whereupon the Partnership’s affairs shall be wound up by the General Partner, or
such other person as the General Partner shall appoint, all in accordance with
section 15(1) of the Act. (b) Upon the completion of the winding up of the
Partnership, the General Partner shall file with the Registrar any notice of
dissolution required to be filed pursuant to the



--------------------------------------------------------------------------------



 
[a1049incentivepool011.jpg]
032751.0031 EAST 103465630 v3 11 Act. This Agreement shall terminate upon the
filing of the notice of dissolution in accordance with this Section 16. (c) Upon
the dissolution of the Partnership, the assets of the Partnership shall be
liquidated or distributed under the direction of and to the extent determined by
the General Partner and the business of the Partnership shall be wound up.
Within a reasonable time after the effective date of dissolution of the
Partnership, the Partnership’s assets shall be distributed in the following
manner and order: (i) first, to the satisfaction of debts and liabilities
(including expenses of liquidation) of the Partnership (whether by payment or
the reasonable provision thereof), if any, in the order of priority provided by
law, (ii) second, after giving effect to the allocations in Section 9(b), to the
Limited Partners (pro rata in proportion to their then respective positive
capital account balances). 17. Duties of Covered Persons. (a) To the fullest
extent permitted by law, the General Partner and its Affiliates and their
respective partners, members, managers, shareholders, officers, directors,
employees and associates and, with the approval of the General Partner, any
agent of any of the foregoing (including their respective executors, heirs,
assigns, successors or other legal representatives) (each, a “Covered Person”
and collectively, the “Covered Persons”), shall not be liable to the Partnership
or to any of the other Partners for any loss, claim, damage or liability
occasioned by any acts or omissions in the performance of its services
hereunder, except to the extent that it shall ultimately be determined by final
judicial decision from which there is no further right to appeal (a “Final
Adjudication”) that such loss, claim, damage or liability has occurred solely by
reason of the willful misconduct or gross negligence (as that term is construed
in accordance with the laws of the State of New York) of such a Covered Person
or as otherwise required by law; provided that nothing in this Agreement shall
be construed as waiving any legal rights or remedies which the Partnership may
have under United States state or federal securities laws. (b) To the extent
that, at law or in equity, a Covered Person has duties (including fiduciary
duties) and liabilities relating thereto to the Partnership or the Partners, the
Covered Person acting under this Agreement shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement. The provisions of this Agreement, to the extent that they
restrict or eliminate the duties and liabilities of a Covered Person otherwise
existing at law or in equity to the Partnership or its partners, are agreed by
the parties hereto to replace such other duties and liabilities of such Covered
Person, save that the General Partner shall act at all times in good faith in
the interests of the Partnership in accordance with section 4(3) of the Act. 18.
Amendments. (a) Except as otherwise provided in this Agreement or in the Act,
this Agreement may be amended by the General Partner in its sole and absolute
discretion and without the consent of the Limited Partners. Notwithstanding the
foregoing, no amendment shall be binding upon any Limited Partner without its
written consent to the extent such amendment would (i) require such Limited
Partner to make any capital contribution to the Partnership, (ii)



--------------------------------------------------------------------------------



 
[a1049incentivepool012.jpg]
032751.0031 EAST 103465630 v3 12 impose any other financial commitment,
restrictive covenant or other personal obligation on such Limited Partner, or
(iii) adversely change any vested right of such Limited Partner. (b)
Notwithstanding any other provision of this Agreement or the Act, the General
Partner on its own behalf or on behalf of the Partnership without the approval
of any Limited Partner may enter into one or more side letters or similar
agreements, including profit sharing award letters (each a “Side Letter”) with
one or more Limited Partners which have the effect of establishing rights under,
or altering or supplementing the terms of this Agreement (including provision
for vesting of a Limited Partner’s interest in the Partnership) as between such
Partner and the Partnership. Any terms contained in a Side Letter with one or
more Partners shall govern with respect to such Partner or Partners
notwithstanding the provisions of this Agreement. Any such Side Letters shall be
binding upon the Partnership or the General Partner, as applicable, and the
signatories thereto as if the terms were contained in this Agreement. 19. Power
of Attorney. (a) Each Limited Partner hereby irrevocably makes, constitutes and
appoints the General Partner with full power of substitution, the true and
lawful representative and attorney-in-fact, and in the name, place and stead of
such Partner, with the power from time to time to make, execute, sign,
acknowledge, swear to, verify, deliver, record, file and/or publish: (i) any
amendment to this Agreement which complies with the provisions of this
Agreement; (ii) all such other instruments, documents and certificates which, in
the opinion of legal counsel to the Partnership, may from time to time be
required by the laws of the Cayman Islands, the United States of America, any
state thereof or any other jurisdiction, or any political subdivision or agency
thereof, or which such legal counsel may deem necessary or appropriate to
effectuate, implement and continue the valid and subsisting existence and
business of the Partnership as a limited partnership; and (iii) all such
proxies, consents, assignments and other documents as the General Partner
determines to be necessary or advisable in connection with any merger or other
reorganization, restructuring or other similar transaction entered into in
accordance with this Agreement. (b) Each Limited Partner is aware that the terms
of this Agreement permit certain amendments to this Agreement to be effected and
certain other actions to be taken or omitted by or with respect to the
Partnership without such Partner’s consent. If an amendment of this Agreement or
any action by or with respect to the Partnership is taken by the General Partner
in the manner contemplated by this Agreement, each Limited Partner agrees that,
notwithstanding any objection which such Limited Partner may assert with respect
to such action, the General Partner is authorized and empowered, with full power
of substitution, to exercise the authority granted above in any manner which may
be necessary or appropriate to permit such amendment to be made or action
lawfully taken or omitted. Each Partner is fully aware that each other Partner
will rely on the effectiveness of this special power-of-attorney with



--------------------------------------------------------------------------------



 
[a1049incentivepool013.jpg]
032751.0031 EAST 103465630 v3 13 a view to the orderly administration of the
affairs of the Partnership. The power-of-attorney granted herein is intended to
secure an interest in property and, in addition, the obligations of each
relevant Partner under this Agreement and as such shall (i) be irrevocable and
continue in full force and effect notwithstanding the subsequent death or
incapacity of any party granting this power-of-attorney, regardless of whether
the Partnership or the General Partner shall have had notice thereof, and (ii)
survive any Transfer by a Limited Partner of the whole or any portion of its
interest in the Partnership, except that, where the transferee thereof has been
approved by the General Partner for admission to the Partnership as a
substituted Limited Partner, this power of attorney given by the transferor
shall survive such transfer for the sole purpose of enabling the General Partner
to execute, acknowledge and file any instrument necessary to effect such
substitution. 20. Notices. Any notice required or permitted to be given under
this Agreement shall be in writing. A notice to the General Partner shall be
directed to the attention of John J. Suydam. A notice to a Limited Partner shall
be directed to such Limited Partner’s last known residence as set forth in the
books and records of the Partnership or its Affiliates (a Limited Partner’s
“Home Address”). A notice shall be considered given when delivered to the
addressee either by hand at such Partner’s Partnership office or electronically
to the primary e-mail account supplied by the Partnership for Partnership
business communications, except that a notice to a former Partner shall be
considered given when delivered by hand by a recognized overnight courier
together with mailing through the United States Postal System by regular mail to
such former Partner’s Home Address. 21. Successors and Assigns. This Agreement
shall be binding upon the parties and their respective successors, executors,
administrators, legal representatives, heirs and legal assigns and shall inure
to the benefit of the parties and, except as otherwise provided herein, their
respective successors, executors, administrators, legal representatives, heirs
and legal assigns. 22. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Cayman Islands and each party
hereto submits to the non- exclusive jurisdiction of the courts of the Cayman
Islands. To the fullest extent permitted by applicable law, the General Partner
and each Limited Partner hereby agree that any claim, action or proceeding by
any Limited Partner seeking any relief whatsoever against any Covered Person
based on, arising out of or in connection with, this Agreement or the
Partnership’s business or affairs shall be brought only in the courts of the
Cayman Islands, and not in any court in any other country. EACH PARTNER HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. The Partners intend the provisions of the Act to be controlling as to
any matters not set forth in this Agreement. 23. Entire Agreement. This
Agreement and any Side Letters constitute the entire agreement among the
Partners and between the Partners and the Initial Limited Partner with respect
to the subject matter hereof and thereof and supersede any prior agreement or
understanding among or between them with respect to such subject matter,
notwithstanding the fact that such agreement or understanding is referred to in
this Agreement.



--------------------------------------------------------------------------------



 
[a1049incentivepool014.jpg]
032751.0031 EAST 103465630 v3 14 24. Separability of Provisions. Each provision
of this Agreement shall be considered separable, and if for any reason any
provision or provisions herein are determined to be invalid, unenforceable or
illegal under any existing or future law, such invalidity, unenforceability or
illegality shall not impair the operation of or affect those portions of this
Agreement that are valid, enforceable and legal. 25. Counterparts. This
Agreement may be executed in any number of counterparts, including by facsimile
or other electronic signature. All counterparts shall be construed together and
shall constitute one instrument. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[a1049incentivepool015.jpg]
AGM Incentive Pool, L.P. Second Amended and Restated Exempted Limited
Partnership Agreement Signature Page IN WITNESS WHEREOF, the undersigned,
intending to be legally bound hereby, have duly executed this Agreement as a
deed on the day first above written. General Partner: APOLLO PRINCIPAL HOLDINGS
IV GP, LTD. By: /s/ Wendy F. Dulman Name: Wendy F. Dulman Title: Vice President
In the presence of Witness: /s/ Patricia A. McCabe Name: Patricia A. McCabe
Limited Partners: AGM MARKETING POOL, L.P. By: Apollo Principal Holdings IV GP,
Ltd., its general partner By: /s/ Wendy F. Dulman Name: Wendy F. Dulman Title:
Vice President In the presence of Witness: /s/ Patricia A. McCabe Name: Patricia
A. McCabe



--------------------------------------------------------------------------------



 
[a1049incentivepool016.jpg]
AGM Incentive Pool, L.P. Second Amended and Restated Exempted Limited
Partnership Agreement Signature Page For and on behalf of all other Limited
Partners listed on the Register of Partners pursuant to powers of attorney
granted to the General Partner: By: Apollo Principal Holdings IV GP, Ltd., as
attorney-in-fact By: /s/ Wendy F. Dulman Name: Wendy F. Dulman Title: Vice
President In the presence of Witness: /s/ Patricia A. McCabe Name: Patricia A.
McCabe



--------------------------------------------------------------------------------



 